Citation Nr: 0017922	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-17 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals left 
shoulder sprain currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued the 20 percent evaluation 
for the veteran's residuals left shoulder sprain.


FINDINGS OF FACT

The veteran's service-connected residuals left shoulder 
sprain is manifested by pain and limitation of motion from 
the side.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation (but no 
more) for the veteran's service-connected residuals left 
shoulder sprain have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The most recent VA examination was conducted in August 1998 
showed reports of ache, pain, soreness, tenderness, 
stiffness, and weakness.  The veteran held his arm against 
his side and indicated he could not do any forward overhead 
type use of that left hand, and he was right handed.  Normal 
daily activities were difficult to do with the left hand.  He 
had had no surgery and no brace.  Current medication was 
occasional Tylenol No. 3.  It was a chronic problem rather 
than any specific flare-ups.  The examination showed pain, 
soreness, aching, and tenderness and pain throughout the 
range of motion.  Passive and active motion were the same 
because of pain.  He would only flex or abduct to 60 degrees 
and internally and externally rotate to 75 degrees with pain 
throughout the range of motion.  He appeared to have good 
strength in his rotator cuff muscles.  No rotator cuff 
weakness could be identified.  He could not move the shoulder 
around enough to check for any instability signs.  X-rays 
revealed minimal degenerative arthritic changes of the left 
acromioclavicular and shoulder joints with some degree of 
osteoporosis.

In his February 1999 RO hearing the veteran testified that he 
had pain on motion in his shoulder and could not raise his 
arm over his head.

The veteran's service-connected residuals left shoulder 
sprain is evaluated with respect to limitation of motion as 
20 percent disabling under diagnostic code 5201.  In the case 
of a minor extremity, limitation of motion of the arm 
warrants a 20 percent evaluation when motion is limited to 
shoulder level or to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 
percent evaluation for limitation of motion of the arm 
contemplates range of motion limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In addition, favorable ankylosis, that is ankylosis involving 
abduction to 60 degrees, warrants a 20 percent evaluation, as 
well, in cases involving the minor extremity.  Intermediate 
ankylosis of a minor extremity, between favorable and 
unfavorable, warrants a 30 percent evaluation, and 
unfavorable ankylosis warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5200.

The examination has not revealed ankylosis, and has revealed 
limitation of the motion, pain, soreness, aching, and 
tenderness.  The veteran would only abduct and flex his 
shoulder to 60 degrees and internally and externally rotate 
to 75 degrees with pain throughout the range of motion.  
Given the veteran's complaints of pain in the shoulder, the 
Board believes that a reasonable doubt exists on the question 
of whether such pain results in additional functional loss so 
as to effectively limit the range of motion to 25 degrees 
from the side.  As such, entitlement to a 30 percent rating 
is warranted under Code 5201.  38 C.F.R. §§ 3.102, 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-57.  This 30 percent rating 
is the highest available under this Code, and no other 
diagnostic codes allowing for a higher rating are applicable.


ORDER

Entitlement to a 30 percent evaluation for residuals left 
shoulder sprain is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

